Citation Nr: 0125762	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  96-51 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $5,553. 

(The claim of entitlement to a total disability evaluation 
based on individual unemployability by reason of service-
connected disability is the subject of a separate decision by 
the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
from May to June 1962, and served on active duty from June 
1962 to October 1966. 

This matter arises from a July 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) at the Regional Office (RO) in 
Montgomery, Alabama.  In the July 1996 decision, the 
Committee denied waiver of recovery of an overpayment in the 
amount of $5,553, holding that recovery of this amount was 
precluded by bad faith on the part of the veteran.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

In December 1999, the Board remanded the claim to the RO to 
initially address the issue of whether the debt which gave 
rise to the overpayment had been validly created.  In a 
supplemental statement of the case in October 2000, the RO 
explained that the debt which gave rise to the overpayment 
was valid, and that waiver was precluded because of bad faith 
on the part of the veteran.  The case has been returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective from January 1988, based in part 
on his reporting of no income or Social Security benefits for 
his spouse.

2.  Notice of his entitlement in July 1989 was accompanied 
with a VA Form 21-8768 advising him to notify VA immediately 
of any change in income or net worth for him or his 
dependents, and that the total amount and source of all 
income should be reported to VA. 

3.  In an Improved Pension Eligibility Verification Report 
(EVR) dated in December 1991, the veteran indicated that his 
wife had not received any Social Security benefits, wage 
income, or income from any other source for the previous 12 
months, and was not expected to receive any of the same in 
1992.

4.  In an EVR dated in January 1993, the veteran indicated 
that he was married and living with his spouse, had three 
children in his custody, and his wife was not receiving any 
Social Security benefits, wage income, or income from any 
other source.

5.  In an EVR dated in January 1994, the veteran indicated 
that he was married and living with his spouse, had three 
children in his custody, and his wife was not receiving any 
Social Security benefits, wage income, or income from any 
other source, had not received wages and had not been 
employed at any time during the previous 12 months, and that 
income had not changed in the previous 12 months.

6.  In March 1994, VA learned that the veteran's spouse had 
received income from SSA beginning in 1993, which created an 
overpayment for which a waiver of recovery was granted in 
June 1994. 

7.  An income verification match by VA revealed that the 
veteran's spouse had unreported wages of $3,074 for 1993. 

8.  The failure of the veteran to report his wife's wage 
income, despite his knowledge of the reporting requirement, 
demonstrates an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and also 
resulted in a subsequent monetary loss to the Government.

9.  By failing to notify VA of his wife's wage income for 
1993 and 1994, an overpayment of pension payments to which 
the veteran was not entitled was made; the overpayment 
resulted in a valid debt of $5,553. 


CONCLUSIONS OF LAW

1.  The debt of $5,553 due to overpayment of improved 
disability pension benefits was validly created.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.911(c)(1), 3.252, 3.262 
(2001).  

2.  The creation of the overpayment of disability pension 
benefits in the amount of $5,553 involved bad faith on the 
part of the appellant; waiver of recovery of the overpayment 
is therefore precluded.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), now requires VA to assist a claimant in 
developing facts pertinent to a claim for VA benefits, as 
well as providing notice to the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to VA, that is necessary to 
substantiate the claim.  (VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).)  In 
this case, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  The veteran was afforded a 
personal hearing in July 2001 before the undersigned member 
of the Board.  With regard to this waiver issue, the veteran 
has not identified any additional records which have not been 
obtained.  The Committee decision, statement of the case, 
Board remand, and supplemental statement of the case advised 
the veteran as to what is needed to substantiate his claim.  
Accordingly, no further notice to the veteran or assistance 
in acquiring evidence is required by the new statute or 
regulations.  

I. Factual Background

The evidence in this case reflects that the veteran 
originally was awarded disability pension benefits effective 
from January 1988 based in part on his reporting of no income 
or Social Security benefits for his spouse.  Notice of his 
entitlement in July 1989 was accompanied with a VA Form 21-
8768 advising him to "Notify us immediately if there is any 
change in income or net worth for you or your dependents" 
and advising him that the total amount and source of all 
income should be reported to VA.  The veteran was informed by 
VA on numerous occasions that he must report any changes in 
his family's income, including times when he was sent letters 
in November 1991 and January 1994, when the RO advised the 
veteran that it was important to report all income changes to 
VA. 

In an EVR dated in December 1991, the veteran specifically 
reported that his wife had not received any Social Security 
benefits, wage income, or income from any other source for 
the previous 12 months, and was not expected to receive any 
of the same in 1992.  In an EVR dated in January 1993, the 
veteran indicated that he was married and living with his 
spouse, had three children in his custody, and his wife was 
not receiving any Social Security benefits, wage income, or 
income from any other source.  In an EVR dated in January 
1994, the veteran indicated that he was married and living 
with his spouse, had three children in his custody, and his 
wife was not receiving any Social Security benefits, wage 
income, or income from any other source, had not received 
wages and had not been employed at any time during the 
previous 12 months, and income had not changed in the 
previous 12 months.  

The veteran did not report that his wife began receiving 
Social Security benefits in 1993.  VA did not learn of this 
until March 1994.  This created an overpayment, for which a 
waiver of recovery was granted in June 1994 on the basis of 
hardship.  

The veteran did not report that his wife received income from 
business or employment in 1993 or 1994 until after VA learned 
of this.  In 1996, VA learned that the veteran's spouse had 
self-employment income of $3,074 in 1993.  A 1994 income tax 
return by the veteran's spouse, not submitted by the veteran 
until October 2000, reflects that she reported $12,276 in 
gross income from business for 1994.  

A promissory note by the veteran dated in June 1995 reflects 
that the veteran borrowed $51,400 and agreed to pay $355 per 
month to repay debt.  It is unclear from the one page of a 
two-page document whether this was an original loan document 
for the purchase of a house or whether it represented a 
refinancing of a previous loan.  The veteran wrote in 
September 2000 that in June 1995 he "established residence" 
at the address listed on the loan document. 

In January 1996, the veteran wrote that he did not think his 
wife's income for 1993 should be counted because she was not 
living in his household, but had moved in with her mother.  

At a personal hearing at the RO in September 1996, the 
veteran testified in relevant part as follows:  he and his 
wife were living together at the beginning of 1993, but 
separated in January 1993 when his wife moved in with her 
mother and started a business; because he was in another 
place than his spouse, although in the same city, he did not 
know what she did; he visited his wife about once per week; 
he did not have access to his wife's income from the 
business; although he was aware when she started receiving 
Social Security income, he did not report it to VA because he 
did not know he needed to put it on the EVR; he did not know 
at that time that he had to report any change in income, but 
only found that out after coming in to VA; he did not know 
that pension was based on total family income; and he had 
three years of college and could read and write well. 

At a personal hearing in July 2001 before the undersigned 
member of the Board, sitting at Montgomery, Alabama, the 
veteran testified in relevant part as follows:  his wife and 
children were living at his wife's mother's house when the 
overpayment was created, though his wife came to the 
veteran's home on weekends; they were not having any marital 
problems at the time; he carried the VA check to his wife at 
his mother's house, knocked on the door, his wife came to the 
door, and he gave her the check; he would only stay at his 
mother-in-law's house a few minutes; he had no idea that his 
wife was running a daycare business, and only found out about 
this when VA informed him; when he confronted his wife about 
daycare, she told him she was in fact running a daycare; the 
income reported on his (unspecified) EVR was accurate; he did 
not file a joint tax return with his wife; and his wife now 
ran a daycare from the veteran's house.

II.  Validity of Creation of the Debt

In the December 1999 remand, the Board noted that the veteran 
had questioned the validity of the indebtedness, contending 
that he was not living with his wife in 1993 and 1994 because 
she was providing care for her mother.  Therefore, the Board 
must determine whether the debt was properly created.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 
6-98.  (The debtor has the right to dispute the existence or 
amount of the debt.  38 C.F.R. §§ 1.911(c)(1) (2001).)  

After a review of the veteran's contentions, evidence of 
record, and the applicable law and regulations, the Board 
finds that in this veteran's case the debt of $5,553 was 
validly created.  The veteran contends that he was separated 
from his wife in 1993 and 1994 because she was taking care of 
her mother, although he would see her on weekends.  He does 
not contend, and the evidence does not show, that they were 
estranged or that their marital status changed.  The 
purported reason for the alleged separation was that the 
veteran's spouse needed to provide care for her mother.  Even 
assuming, arguendo, that the veteran and his spouse were 
living apart during the time alleged in 1993 and 1994, where, 
as here, there was no estrangement, the controlling 
regulation specifically provides that all of the spouse's 
income is included in computing the veteran's income for VA 
pension purposes.  38 C.F.R. §§ 3.252, 3.262.  The veteran 
continued receiving additional benefits based on the fact 
that his spouse was living with him.  For these reasons, the 
Board finds that the debt of $5,553 due to overpayment of 
disability pension benefits was validly created.  38 U.S.C.A. 
§§ 5107, 5302; 38 C.F.R. §§ 1.911(c)(1), 3.252, 3.262.  

III.  Bad Faith

The veteran contends that repayment of the debt would create 
a hardship on him.  However, before the principles of equity 
and good conscience may be relied on to afford waiver to an 
obligor, it must be established that the obligor was not 
guilty of bad faith in the creation of the overpayment.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a). 

Bad faith generally is an unfair or deceptive dealing by one 
who seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).  The threshold question, then, is whether bad 
faith on the part of the appellant led to the overpayment at 
issue.

The veteran now, pursuant to a request for waiver of recovery 
of the overpayment, contends that he was unaware of his 
wife's income from a daycare business in 1993 and 1994.  The 
Board finds the veteran's contention and testimony in this 
regard not to be credible.  The veteran's more recent written 
assertions and hearing testimony to the effect that he was 
unaware of his wife's income are at odds with the specific 
factual representations he made to VA on EVRs submitted in 
1991, 1993, and 1994.  The Board finds it telling that on 
EVRs submitted in 1991, 1993, and 1994, the veteran 
specifically represented that his wife was not receiving any 
Social Security benefits, wage income, or income from any 
other source.  This required an affirmative act by the 
veteran of filling in the blanks with zeros for the specific 
amounts.  This is inconsistent with the veteran's recent 
assertion that he was unaware of such reporting requirements, 
or that he did not know whether his wife had any income.  The 
veteran did not indicate in any manner on the EVRs that he 
was unaware of whether his wife had any income.  Rather, he 
affirmatively represented that she did not have any income.  

With regard to the veteran's written assertions and hearing 
testimony to the effect that his wife did not reside with him 
in 1993 and 1994, but resided at her mother's house 6 days a 
week, this is also at odds with the specific factual 
representations he made to VA on EVRs submitted in 1991, 
1993, and 1994.  On these EVRs, the veteran specifically 
represented that he was married and living with his spouse, 
and had three children in his custody.  Such inconsistent 
representations cause the Board to conclude that the veteran 
was indeed aware that his wife was earning income through her 
daycare business, but he chose to misrepresent the facts when 
he completed the EVRs in order to attain the greater benefit 
provided on account of dependents without income, and now 
misrepresents the facts about what he knew in order to attain 
a waiver.  

The Board finds the veteran's story of being unaware of his 
wife's daycare business or income in 1993 and 1994 not to be 
credible.  Even assuming, arguendo, that his wife did stay 
with her mother beginning in January 1993 to the extent the 
veteran claims, his own testimony was that his wife visited 
him at his house overnight on the weekends.  The veteran also 
visited his wife about once a week at her mother's house, 
which included staying there for a few minutes, according to 
his testimony.  The veteran asserts that he did so without 
ever noticing a daycare business, which was being operating 
in the home, an assertion the Board does not find to be 
believable.  That his wife never mentioned to him a daycare 
business, or additional sources of income, is highly unlikely 
under these circumstances, especially where he and his wife 
remained on good terms and were not estranged. 

The veteran has had three years of college and has testified 
that he can read and write well.  Surely he was able to read 
the notices to him informing him that he had the duty to 
report any changes in family income.  He was reminded of this 
requirement in connection with the request for waiver of the 
first overpayment arising from failure to report Social 
Security income.  The failure of the veteran to report his 
wife's wage income from a daycare business for 1993 and 1994, 
despite his knowledge of the reporting requirement, and his 
actions to report affirmatively that she in fact had no 
income, demonstrates an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and also 
resulted in a subsequent monetary loss to the Government.  

In view of the foregoing, the Board concludes that the 
veteran underreported his family's income with the intent to 
gain an unfair advantage.  Repeated notices by VA regarding 
the appellant's responsibilities in accurately reporting his 
family's income, coupled with his failure to do so, as well 
as his specific factual representations in previously 
submitted EVRs in 1993 and 1994, lead the Board to the 
conclusion that his actions were intentional, and could be 
for no purpose other than to gain unfair advantage in his 
dealings with VA.  He was successful for a time as evidenced 
by the ensuing overpayment.  

For these reasons, the Board now finds that creation of the 
overpayment of disability pension benefits in the amount of 
$5,553 involved bad faith on the part of the appellant.  
Waiver of recovery of the overpayment is, therefore, 
precluded.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 
1.965.  The Board's finding of bad faith precludes the 
granting of waiver of recovery of the overpayment 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).


ORDER

Waiver of recovery of the overpayment is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

